                               Case 3:19-cv-08258-SMB Document 34 Filed 10/15/19 Page 1 of 8



                  1 John J. Belanger, Esq., State Bar No. 021671
                    jbelanger@bremerwhyte.com
                  2 Adam B. Campbell, Esq., State Bar No. 010803
                    acampbell@bremerwhyte.com
                  3 BREMER WHYTE BROWN & O’MEARA LLP
                    8950 South 52nd Street, Suite 201
                  4 Tempe, AZ 85284
                    Telephone: (602) 274-1204
                  5 Facsimile: (602) 274-1205
                    Attorneys for Defendant,
                  6 BNSF Railway Company
                  7
                   Justin D. Rodriguez, Esq.
                 8 jrodriguez@abrfirm.com
                   Julia E. McFall, Esq.
                 9 jmcfall@abrfirm.com
                   ATKINSON BAKER & RODRIGUEZ, PC
                10 201 Third Street NW, Suite 1850
                   Albuquerque, NM 87102
                11 Personal Counsel for Defendant,
                   BNSF Railway Company
                12
                13                                   IN THE UNITED STATES DISTRICT COURT
                14
                                                         FOR THE DISTRICT OF ARIZONA
                15
                         Matthew Thompson,                            )   Case No. 3:19-cv-08258-SMB
                16                                                    )
                17                          Plaintiff,                )   DEFENDANT BNSF RAILWAY
                                                                      )   COMPANY’S ANSWER TO
                18                vs.                                 )   PLAINTIFF’S FIRST AMENDED
                                                                      )   COMPLAINT
                19
                         BNSF Railway Company,                        )
                20                                                    )
                                            Defendant.                )
                21                                                    )
                22
                23                COMES NOW Defendant BNSF Railway Company ("BNSF") for itself alone, and
                24 for no others, by and through its attorneys of record, Bremer, Whyte, Brown, & O'Meara,
                25 LLP, hereby answers and responds to Plaintiff Matthew Thompson’s First Amended
                26 Complaint:
                27 / / /
                28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
8950 SOUTH 52ND STREET
        SUITE 201
    TEMPE, AZ 85284
      (602) 274-1204
                         1433.544 4818-6364-0745.1
                               Case 3:19-cv-08258-SMB Document 34 Filed 10/15/19 Page 2 of 8



                  1                                      PARTIES AND JURISDICTION
                  2               1.        Answering the allegations contained within Paragraph 1 of the First Amended
                  3 Complaint, BNSF admits that it operates a railroad in Arizona and other states, including
                  4 Mohave County, Arizona, and that its statutory agent is located at 3800 North Central
                  5 Avenue, Suite 460, Phoenix, Arizona.
                  6               2.        Answering the allegations contained within Paragraph 2 of the First Amended
                  7 Complaint, BNSF admits that Plaintiff Matthew Thompson was employed by Herzog
                  8 Railroad Services and that Herzog Railroad Services performs various contractual services
                  9 for BNSF. BNSF denies the remaining allegations contained within Paragraph 2 of the First
                10 Amended Complaint.
                11                3.        BNSF admits the allegations contained within Paragraph 3 of the First
                12 Amended Complaint.
                13                                    FACTS COMMON TO ALL COUNTS
                14                4.        Answering Paragraph 4 of the First Amended Complaint, BNSF repeats and
                15 realleges its answers to Paragraphs 1 through 3, and incorporates the same by reference as
                16 though fully set forth herein.
                17                5.        Answering the allegations contained within Paragraph 5 of the First Amended
                18 Complaint, BNSF admits that at the time relevant to this suit Plaintiff was on property owned
                19 by BNSF for the purpose of working as a RUM operator for Herzog Railroad Services which
                20 in turn contracted with BNSF.                 BNSF denies the remaining allegations contained in
                21 Paragraph 5 of the First Amended Complaint.
                22                6.        BNSF admits the allegations contained within Paragraph 6 of the First
                23 Amended Complaint.
                24                7.        BNSF denies the allegations contained in Paragraph 7 of the First Amended
                25 Complaint as they pertain to BNSF.
                26                8.        Paragraph 8 of the First Amended Complaint calls for legal conclusions and
                27 therefore does not require response. To the extent a response is required, BNSF denies the
                28 allegations contained in Paragraph 8 of the First Amended Complaint.
BREMER WHYTE BROWN &
      O’MEARA LLP
8950 SOUTH 52ND STREET                                                    2
        SUITE 201
    TEMPE, AZ 85284
      (602) 274-1204
                         1433.544 4818-6364-0745.1
                               Case 3:19-cv-08258-SMB Document 34 Filed 10/15/19 Page 3 of 8



                  1               9.        Paragraph 9 of the First Amended Complaint calls for legal conclusions and
                  2 therefore does not require response. To the extent a response is required, BNSF denies the
                  3 allegations contained in Paragraph 9 of the First Amended Complaint.
                  4               10.       BNSF is without sufficient information and/or knowledge to form a belief as
                  5 to the truthfulness of the allegations contained in Paragraph 10 of the First Amended
                  6 Complaint, and, therefore, denies those allegations and demands strict proof thereof.
                  7               11.       BNSF denies the allegations contained in Paragraph 11 of the First Amended
                  8 Complaint.
                  9                                         COUNT I – NEGLIGENCE
                10                12.       In answering Paragraph 12 of the First Amended Complaint, BNSF repeats and
                11 realleges its answers to Paragraphs 1 through 11, and incorporates the same by reference as
                12 though fully set forth herein. BNSF denies the remaining allegations contained within
                13 Paragraph 12 of the First Amended Complaint.
                14                13.       Paragraph 13 of the First Amended Complaint calls for legal conclusions and
                15 therefore does not require response. To the extent a response is required, BNSF denies the
                16 allegations contained in Paragraph 13 of the First Amended Complaint.
                17                14.       Answering the allegations contained within Paragraph 14 of the First Amended
                18 Complaint, BNSF admits that Plaintiff claims damages in a sum exceeding Seventy-Five
                19 Thousand and no/100 Dollars ($75,000.00). BNSF denies that Plaintiff has suffered or will
                20 suffer any damages as a result of any action or inaction of BNSF. BNSF denies the remaining
                21 allegations contained within Paragraph 14 of the First Amended Complaint.
                22                                               COUNT II – FELA
                23                15.       In answering Paragraph 15 of the First Amended Complaint, BNSF repeats and
                24 realleges its answers to Paragraphs 1 through 14, and incorporates the same by reference as
                25 though fully set forth herein.
                26                16.       Paragraph 16 of the First Amended Complaint calls for legal conclusions and
                27 therefore does not require response. To the extent a response is required, BNSF denies the
                28 allegations contained in Paragraph 16 of the First Amended Complaint.
BREMER WHYTE BROWN &
      O’MEARA LLP
8950 SOUTH 52ND STREET                                                    3
        SUITE 201
    TEMPE, AZ 85284
      (602) 274-1204
                         1433.544 4818-6364-0745.1
                               Case 3:19-cv-08258-SMB Document 34 Filed 10/15/19 Page 4 of 8



                  1               17.       Answering the allegations contained within Paragraph 17 of the First Amended
                  2 Complaint, BNSF admits that Plaintiff purports to make a claim under the Federal Employers
                  3 Liability Act, 45 U.S.C. § 51 et seq. BNSF denies that Plaintiff has a cause of action under
                  4 the Act or that Plaintiff is entitled to relief under the Act.
                  5               18.       Paragraph 18 of the First Amended Complaint calls for legal conclusions and
                  6 therefore does not require response. To the extent a response is required, BNSF denies the
                  7 allegations contained in Paragraph 18 of the First Amended Complaint.
                  8               19.       BNSF denies the allegations contained in Paragraph 19 of the First Amended
                  9 Complaint.
                10                20.       BNSF denies the allegations contained in Paragraph 20 of the First Amended
                11 Complaint.
                12                21.       Answering the allegations contained within Paragraph 21 of the First Amended
                13 Complaint, BNSF admits that Plaintiff claims damages in a sum exceeding Seventy-Five
                14 Thousand and no/100 Dollars ($75,000.00). BNSF denies that Plaintiff has suffered or will
                15 suffer any damages as a result of any action or inaction of BNSF. BNSF denies the remaining
                16 allegations contained within Paragraph 21 of the First Amended Complaint.
                17                                             GENERAL RESPONSE
                18                BNSF denies each and every allegation of the First Amended Complaint not
                19 specifically admitted herein.
                20                                          AFFIRMATIVE DEFENSES
                21                1.        BNSF denies each and every allegation not specifically admitted herein.
                22                2.        BNSF denies the breach of any duty whatsoever to Plaintiff.
                23                3.        BNSF denies that it caused damages to Plaintiff.
                24                4.        BNSF affirmatively alleges that Plaintiff’s First Amended Complaint and each
                25 and every portion thereof fails to set forth facts sufficient to constitute any viable cause of
                26 action as against BNSF.
                27                5.        BNSF affirmatively alleges Plaintiff failed to state claims for which relief can
                28 be granted.
BREMER WHYTE BROWN &
      O’MEARA LLP
8950 SOUTH 52ND STREET                                                      4
        SUITE 201
    TEMPE, AZ 85284
      (602) 274-1204
                         1433.544 4818-6364-0745.1
                               Case 3:19-cv-08258-SMB Document 34 Filed 10/15/19 Page 5 of 8



                  1               6.        BNSF affirmatively alleges the claims asserted in the First Amended
                  2 Complaint are barred by the applicable statute of limitations and/or laches.
                  3               7.        BNSF affirmatively alleges that Plaintiff failed to make reasonable effort to
                  4 mitigate the damages, if any, in whole or in part.
                  5               8.        BNSF affirmatively alleges that at or about the time of place referenced in
                  6 Plaintiff’s First Amended Complaint, if Plaintiff suffered any injury or damages, any such
                  7 injury or damage was proximately and legally caused and contributed to the negligence and
                  8 fault of Plaintiff, and that said negligence and fault of Plaintiff reduces, pro rata, any recovery
                  9 otherwise available to Plaintiff.
                10                9.        BNSF affirmatively alleges and without admitting Plaintiff has suffered, or will
                11 suffer, any damages or injuries as a result of conduct alleged in Plaintiff’s First Amended
                12 Complaint, that any damages or injuries which were or will be sustained by Plaintiff was
                13 caused in whole or in part by the negligence and/or tortious acts, omissions and/or conduct
                14 of persons, parties or entities other than BNSF. Any damages recoverable by Plaintiff must
                15 be diminished in proportion to the amount of fault attributed to said other persons, parties, or
                16 entities.
                17               10.        BNSF affirmatively alleges that Plaintiff’s First Amended Complaint and
                18 causes of action against BNSF fail to state any claim for which it is entitled to attorneys’ fees.
                19               11.        BNSF affirmatively alleges that Plaintiff's First Amended Complaint and
                20 causes of action against BNSF fail to set forth acts sufficient to give rise to exemplary or
                21 punitive damages.
                22               12.        BNSF incorporates any and all affirmative defenses of any and all parties
                23 hereto.
                24               13.        The injuries that Plaintiff complains of are the result of Plaintiff’s preexisting
                25 health condition or causes unrelated to the alleged accident, for which BNSF cannot be held
                26 legally responsible.
                27               14.        Plaintiff’s allegations of BNSF’s working conditions involve areas of railroad
                28 operation companies’ (BNSF’s) business that were thoroughly and pervasively regulated by
BREMER WHYTE BROWN &
      O’MEARA LLP
8950 SOUTH 52ND STREET                                                       5
        SUITE 201
    TEMPE, AZ 85284
      (602) 274-1204
                         1433.544 4818-6364-0745.1
                               Case 3:19-cv-08258-SMB Document 34 Filed 10/15/19 Page 6 of 8



                  1 the federal government. BNSF’s compliance with that pervasive regulation (and the
                  2 existence of the regulations themselves) establishes that BNSF cannot be deemed negligent
                  3 and any negligence claims or theories against BNSF are pre-empted.
                  4              15.        Plaintiff’s damage, if any, must be reduced by the appropriate offsets. Pursuant
                  5 to 45 U.S.C. § 51, et seq., and as otherwise permitted by law or contract, BNSF is entitled to
                  6 offset or deduct any amounts paid, or amounts that will be paid to Plaintiff, either through
                  7 Railroad Retirement Board payments or advances, or BNSF’s payments or advances.
                  8              16.        Plaintiff has failed to mitigate his alleged damages if the Plaintiff has been
                  9 injured as alleged (which is specifically denied), and pleading in the alternative to the extent
                10 necessary, his alleged damages are limited to those recoverable under the Federal Employers’
                11 Liability Act if such act applies (which is expressly denied).
                12               17.        This action is not governed by the Federal Employers’ Liability Act.
                13               18.        Any damages awarded to the Plaintiff in this matter shall be diminished by the
                14 jury in proportion to the amount of contributory negligence attributable to Plaintiff pursuant
                15 to 45 USC 53.
                16               19.        Plaintiff was not the employee of BNSF, nor the employee of a common carrier
                17 engaged in interstate commerce, and therefore cannot state a cause of action under 45 USC
                18 51.
                19               20.        BNSF does not presently have specific facts in support of the remaining
                20 defenses, it wishes to put Plaintiffs on notice that it hereby raises the following defenses
                21 which through subsequent discovery may indeed be supported by facts: accord and
                22 satisfaction, arbitration and award, assumption of risk, estoppel, economic loss doctrine,
                23 failure to mitigate damages, failure to minimize damages, laches, lack of jurisdiction,
                24 payment, release, res judicata, collateral estoppel, settlement and release, and waiver.
                25                21.       BNSF reserves the right to plead further affirmative defenses including but not
                26 limited to those affirmative defenses set forth in Rules 8(c) and 12(b), Federal Rules of Civil
                27 Procedure, as may be justified by the facts determined during discovery.
                28                WHEREFORE, having fully answered Plaintiff’s First Amended Complaint, BNSF
BREMER WHYTE BROWN &
      O’MEARA LLP
8950 SOUTH 52ND STREET                                                      6
        SUITE 201
    TEMPE, AZ 85284
      (602) 274-1204
                         1433.544 4818-6364-0745.1
                               Case 3:19-cv-08258-SMB Document 34 Filed 10/15/19 Page 7 of 8



                  1 respectfully requests this Court enter judgment in its favor and against Plaintiff as follows:
                  2               A.        That Plaintiff’s First Amended Complaint be dismissed with prejudice and that
                  3 Plaintiff takes nothing thereby;
                  4               B.        BNSF be awarded its costs and reasonable attorneys’ fees incurred herein; and
                  5               C.        For such other and further relief as this Court deems just and proper under the
                  6 circumstances.
                  7                                        DEMAND FOR JURY TRIAL
                  8               BNSF, by and through counsel undersigned, BREMER WHYTE BROWN &
                  9 O’MEARA, LLP, hereby demands a trial by jury in this matter.
                10
                11 Dated: October 15, 2019                             BREMER WHYTE BROWN & O’MEARA LLP
                12
                13                                                     By: /s/ Adam B. Campbell
                                                                           John J. Belanger, Esq.
                14                                                         Adam B. Campbell, Esq.
                                                                           Attorneys for Defendant
                15                                                         BNSF Railway Company
                16
                                                                       ATKINSON BAKER & RODRIGUEZ, PC
                17
                18
                                                                       By: /s/ Justin D. Rodriguez (w/permission)
                19
                                                                           Justin D. Rodriguez, Esq.
                20                                                         Julia E. McFall, Esq.
                                                                           Atkinson Baker & Rodriguez, PC
                21                                                         201 Third Street NW, Suite 1850
                                                                           Albuquerque, NM 87102
                22                                                         Personal Counsel for Defendant
                                                                           BNSF Railway Company
                23
                24 / / / / /
                25 / / / /
                26 / / /
                27 / / /
                28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
8950 SOUTH 52ND STREET                                                     7
        SUITE 201
    TEMPE, AZ 85284
      (602) 274-1204
                         1433.544 4818-6364-0745.1
                               Case 3:19-cv-08258-SMB Document 34 Filed 10/15/19 Page 8 of 8



                  1                                     CERTIFICATE OF SERVICE
                  2               I hereby certify that on October 15, 2019, I electronically transmitted the attached
                  3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal and
                  4 emailed a copy of same to:
                  5
                   lrabb@firstinjurylaw.com
                 6 mraabb@firstinjurylaw.com
                 7 Paralegal2@firstinjurylaw.com
                   Lloyd L. Rabb, III, Esq.
                 8 Matthew L. Rabb, Esq.
                 9 Rabb & Rabb, PLLC
                   7442 N. La Cholla Boulevard
                10 Tucson, AZ 85741-2306
                   Attorneys for Plaintiff, Matthew Thompson
                11
                12 dlb@bluntlaw.com
                   David L. Blunt, Esq.
                13 Blunt Slocomb, Ltd.
                   P.O. Box 373
                14
                   Edwardsville, IL 62025
                15 Attorneys for Plaintiff, Matthew Thompson
                16 jrodriguez@abrfirm.com
                17 jmcfall@abrfirm.com
                   Justin D. Rodriguez, Esq.
                18 Julia E. McFall, Esq.
                   Atkinson Baker & Rodriguez, PC
                19
                   201 Third Street NW, Suite 1850
                20 Albuquerque, NM 87102
                   Personal Counsel for BNSF Railway Company
                21
                22
                         By: /s/ D. Udvarnoky
                23
                24
                25
                26
                27
                28
BREMER WHYTE BROWN &
      O’MEARA LLP
8950 SOUTH 52ND STREET                                                  8
        SUITE 201
    TEMPE, AZ 85284
      (602) 274-1204
                         1433.544 4818-6364-0745.1
